UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                                No. 21-1204


In re: ERIC C. FEDEWA,

        Debtor.

---------------------------------------------

ERIC C. FEDEWA,

               Debtor – Appellant,
and

RITIKA FEDEWA,

               Plaintiff – Appellant,

v.

JPMORGAN CHASE                  BANK,       N.A.;    VEMANAS   INVESTMENTS;    SV
PROPERTIES, LLC,

               Creditors – Appellees,

and

SAMUEL I. WHITE, P.C.

               Trustee – Appellee.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:20-cv-00447-LMB-MSN)


Submitted: March 29, 2022                                        Decided: March 31, 2022
Before HARRIS and HEYTENS, Circuit Judges. *


Affirmed by unpublished per curiam opinion.


ON BRIEF: Christopher S. Moffitt, LAW OFFICES OF CHRISTOPHER S. MOFFITT,
Alexandria, Virginia, for Appellants. Dylan G. Trache, Donald R. Pocock, NELSON
MULLINS RILEY & SCARBOROUGH LLP, Washington, D.C.; James Milton Stewart,
Jr., Fairfax, Virginia; Ronald J. Guillot, Jr., SAMUEL I. WHITE, P.C., Virginia Beach,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




      *
          The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d).

                                             2
PER CURIAM:

       Eric C. Fedewa and Ritika Fedewa appeal from the district court’s order affirming

the bankruptcy court’s orders denying their motions to remand their case to the state court

from which it was removed and denying their motion for reconsideration. Although 28

U.S.C. § 1452(b) precludes our review of the denial of the motion to remand, we retain

jurisdiction to review the motions to remand to the extent they challenge the bankruptcy

court’s subject matter jurisdiction. See In re Celotex Corp., 124 F.3d 619, 625 (4th Cir.

1997). We have reviewed the record submitted on appeal and the arguments of the parties

and conclude that the bankruptcy court possessed subject matter jurisdiction over the

complaint. See 28 U.S.C. §§ 157, 1334(b). Accordingly, we affirm the district court’s

order affirming the bankruptcy court’s denial of the Fedewas’ motions to remand and their

motion for reconsideration of that order. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3